Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
This office action is responsive to the amendment filed on June 3, 2022. As directed by the amendment: claims 13, 24, 30, and 37 have been amended, no claims have been withdrawn, claims 1-12, 14-16, 18-19, 22, 26-28, 31, 33-35, and 42 have been cancelled, and no new claims have been added.  Thus, claims 13, 17, 20-21, 23-25, 29-30, 32, and 36-41 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” and “a functional unit” in claims 13, 17, 18, 20, 21, 24, 28, 29, 30, 32, and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0002) of the instant invention publication (US 20180363916 A1) discloses from the prior art a home appliance system is already known comprising a hob, which has a control unit. The home appliance system further comprises a functional unit that is different from the hob. The functional unit could be a scales or a refrigerator or a cooking device like for example an oven. In an operating state a user has to operate the hob and the functional unit separately. For using some data detected by the functional unit in a cooking process the user has to transfer these data via an operating interface to the hob.
Paragraph (0004) discloses according to the invention a home appliance system, in particular a cooking system, is proposed comprising a hob, in particular an induction hob, which has a control unit in particular provided for controlling a cooking process, and comprising a functional unit that is different from the hob and is provided for communicating with the control unit in at least one operating state. A "control unit" is to be understood, in particular, as an electronic unit that is preferably at least partially integrated in a controlling and/or regulating unit of the hob and is preferably provided for controlling and/or regulating at least one heating element. Preferably, the control unit comprises a computing unit and in particular, in addition to the computing unit, a storage unit with a controlling and/or regulating program stored therein, which is provided to be executed by the computing unit. A "functional unit" is to be understood, in particular, as an electric unit that is in particular provided for processing a victual and/or for stocking a victual and/or for detecting a parameter of a victual. In particular, a functional unit that is provided for processing a victual could be provided for mixing and/or stirring and/or grinding and/or comminuting and/or crushing and/or blending and/or emulgating and/or kneading and/or cutting the victual. A functional unit provided for stocking a victual could in particular comprise a refrigerator, for example a refrigerating device and/or a freezing device. The parameter of the victual could be, for example, a temperature and/or an aggregate state and/or a weight and/or a size and/or an amount and/or a kind of the victual. The functional unit comprises in particular at least one home appliance device, in particular at least one kitchen appliance. The functional unit comprises in particular a communication unit. The control unit comprises in particular a communication unit. A "communication unit" is to be understood, in particular, as a unit, which is in the operating state provided for in particular wireless sending, in particular transferring and/or transmitting at least one parameter to at least one further unit, and/or for in particular wireless receiving of at least one information from at least one further unit. In particular, the communication unit is provided for exchanging, in the operating state, the information with the further unit via ultrasonic sound and/or via infrared and/or via Bluetooth and/or via RFID and/or via electromagnetic radiation and/or via ZigBee and/or via a wireless network and/or via BLE, in particular via Bluetooth Low Energy. The information could be for example a victual parameter and/or an operating parameter. In particular, the communication unit of the functional unit and the communication unit of the control unit are provided for exchanging at least one information, in particular the information. "Communicating" and/or "exchange" is to be understood, in particular, as sending and/or receiving. "Provided" is to be understood, in particular, as specifically programmed, designed and/or equipped. By an object being provided for a certain function is to be understood, in particular, that the object implements and/or fulfills said certain function in at least one application state and/or operating state.
Paragraph (0004) discloses according to a further aspect of the invention it is suggested that the control unit is provided for suggesting, in particular for presenting an operator via an operating interface, in the operating state, in dependency of the victual parameter, a heating zone suitable for a cooking of the victual to be cooked. The control unit is in particular provided to select, in the operating state, in dependency of a victual parameter, at least one heating zone from a group of at least two, in particular of at least three, advantageously of at least four, preferably of at least five heating zones. The control unit is in particular provided to detect, in the operating state, in dependency of a victual parameter, at least a cooking pan parameter of an appropriate cooking pan. The cooking pan parameter could for example be a height and/or a kind of an appropriate cooking pan. The control unit is in particular provided for suggesting the detected cooking pan parameter and in particular for presenting an operator via an operating interface. The control unit is in particular provided for detecting an appropriate heating zone via the detected cooking pan parameter. The cooking system comprises in particular an operating interface for at least one input and/or for a selection of operating parameters. The operating parameter could for example be a heating zone and/or a heating intensity and/or a time. The heating intensity is in particular a heating power and/or a heating power stage and/or a heating power density. By that, the victual parameter can be in particular beneficially used. In particular, an optimum heating can be provided. An economical method of operation can be advantageously reached by a height of a heating zone that is as optimally as possible adjusted to a height of a cooking pan.
Paragraph……
Paragraph (0031) discloses the control unit 14 is provided for controlling and/or regulating an energy supply to the heating units in an operating state. In the operating state the control unit 14 is provided for controlling and/or regulating a cooking process.
Paragraph (0032) discloses the functional unit 16 is different from the hob 12. The functional unit 16 comprises several kitchen home appliance devices. In the present embodiment the functional unit 16 comprises several kitchen appliance devices. In the operating state the functional unit 16 is provided for communicating with the control unit 14. The control unit 14 is provided for communicating with the functional unit 16 in the operating state.
Paragraph……
There are so many paragraphs with respect to the limitations “the control unit” and “the functional unit” to list them here. As recited above, the control unit and the functional unit can be many things and functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "detected victual type" at line 11 renders the claim indefinite. It is unclear for whether this detected victual type is the same as the one recited at line 6. If it is so, then "the" or "said" should be used, i.e. “the detected victual type”.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claims 38-41 are also rejected because it depends on a rejected claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 20-21, 24-25, 32, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160213033 A1) in view of Minvielle (US 20160350715) and Kurimmoto et al (US 20120097045).
Regarding claims 13 and 24, KIM et al. discloses a home appliance system (see figure 1), comprising: 
a hob 100 (fig. 1, i.e. a cooking apparatus) including a control unit 110 (fig. 2) configured to control at least one heating element 140, 141, 143 (fig. 2, i.e. the heating unit including a hot wire/heating element 143) of the hob (¶ 0100-0101); and 
a functional unit (see figure 1; ¶ 0069) comprising at least one home appliance device 230 (fig. 1, i.e. a refrigerator) different from the hob 100 (fig. 1, i.e. a cooking apparatus), the functional unit including a sensor unit 130 (fig. 2) configured to detect a victual type of a victual to be cooked (¶ 0137, 0370, 0374-0375,… i.e. type of the ingredient of foods: meat, fish, fruit, a dairy product, or fermented food), and to communicate 150 (fig. 2, i.e. a communication unit) the detected victual type to the control unit 110 (fig. 2) (¶ 0034-0037,0077, 0122,…).
wherein the control unit 110 (fig. 2)  is configured to determine, based on the detected victual type (¶ 0137, 0370, 0374-0375,… i.e. type of the ingredient of foods: meat, fish, fruit, a dairy product, or fermented food), an operating parameter (i.e. a cooking mode, a cooking time, and a cooking temperature/heating according to the type of the ingredient of foods) and to control the at least one heating element 140, 141, 143 (fig. 2, i.e. the heating unit) based on the operating parameter (¶ 0014, 0019, 0030-0032,…).
KIM et al. discloses all the limitations of the claimed invention as set forth above, except for the sensor unit having a camera configured to generate an image of a victual to be cooked based on the image of the victual; and wherein the control unit is configured to automatically start an automatic cooking process based on the determined operating parameter, wherein the automatic cooking process includes controlling the at least one heating element based on the operating parameter.
However, Minvielle teaches the sensor unit 2900 (fig. 30, i.e. multi-sensor hubs) having a camera 820 (fig. 29) configured to generate an image (i.e. a 3D image) of a victual 520, 830 (fig. 29, i.e. nutritional substances and packaging; ¶ 0309, i.e. (1) first meat or vegetables, then (2) fish, chicken, steak, etc., then (3) golden plump chicken, Trader's Joe's chicken, then (4) breast or things, or wings, etc.) to be cooked based on the image of the victual (¶ 0163, 0192, 0321, 0330, 0351, 0361, 0365). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such camera as set forth above, as suggested and taught by Minvielle, for the purpose of determining a more complete picture of the nutritional substance (¶ 0349).
Moreover, Kurimmoto teaches wherein the control unit 34 (fig. 2) is configured to automatically start an automatic cooking process S72 (fig. 5, i.e. an automatic cooking system) based on the determined operating parameter (i.e. the level of heating mode of the burners), wherein the automatic cooking process includes controlling the at least one heating element (41, i.e. burner(s)) based on the operating parameter (¶ 0045, 0075, 0084, 0089). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control unit as set forth above, as suggested and taught by Kurimmoto, for the purpose of controlling the output power for each of the heating cooking means and the heating modes, thereby enabling the user to know the heating cooking means and heating mode in which the priority is higher (¶ 0009).
With respect to claims 20 and 32, KIM et al. in view of Minvielle and Kurimmoto discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the functional unit comprises a refrigerator (230), wherein the control unit (110) is configured to request information from the refrigerator (¶ 0178, 0209, 0237, 0272).
With respect to claim 21, KIM et al. in view of Minvielle and Kurimmoto discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the functional unit comprises a scale 135 (fig. 2, i.e. a weight sensor) configured to detect a weight of the victual (i.e. the ingredient: the meat, fish, fruit, a dairy product, or fermented food) to be cooked, the scale being configured to transmit the weight to the control unit (110) ¶ 0086, 0098, 0132, 254).
With respect to claim 25, KIM et al. in view of Minvielle and Kurimmoto discloses the limitations of the claimed invention as set forth above of which Kim further discloses constructed in the form of an induction hob (¶ 0006, i.e. induction ranges).
With respect to claim 37, KIM et al. in view of Minvielle and Kurimmoto discloses the limitations of the claimed invention as set forth above including of which Kim further discloses a home appliance system (see figure 1), comprising:
a hob 100 (fig. 1, i.e. a cooking apparatus) including a controller 110 (fig. 2) configured to control at least one heating element 140, 141, 143 (fig. 2, i.e. the heating unit including a hot wire/heating element 143) of the hob; and
a refrigerator 230 (fig. 1) including a sensor unit 130 (fig. 2) (¶ 0035, 0077, 0086), and 
a communication unit 150 (fig. 2) configured to communicate information about the detected victual type to the controller 110 (fig. 2) of the hob;
wherein the controller 110 (fig. 2) of the hob is configured to request the information about the detected victual type (¶ 0137, 0370, 0374-0375,…, i.e. type of the ingredient of foods: meat, fish, fruit, a dairy product, or fermented food) from the communication unit 150 (fig. 2) of the refrigerator 230 (fig. 1) (¶ 0034-0037, 0077, 0122, 0272, 0374,…), and to determine, based on the detected virtual type (¶ 0137, 0370, 0374-0375,… i.e. type of the ingredient of foods: meat, fish, fruit, a dairy product, or fermented food), an operation parameter (i.e. a cooking mode, a cooking time, and a cooking temperature/heating according to the type of the ingredient of foods).
Minvielle discloses the sensor unit 2900 (fig. 30, i.e. multi-sensor hubs) having a camera 820 (fig. 29) configured to generate an image (i.e. a 3D image) of a victual 520, 830 (fig. 29, i.e. nutritional substances and packaging; ¶ 0309, i.e. (1) first meat or vegetables, then (2) fish, chicken, steak, etc., then (3) golden plump chicken, Trader's Joe's chicken, then (4) breast or things, or wings, etc.) disposed inside the refrigerator 810 (fig. 29), the sensor unit 2900 (fig. 30, i.e. multi-sensor hubs) configured to detect a victual type of the victual disposed inside the refrigerator 810 (fig. 29) based on the image of the victual (¶ 0336, 0345, 0348-0349). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such camera as set forth above, as suggested and taught by Minvielle, for the purpose of determining a more complete picture of the nutritional substance (¶ 0349).
Kurimmoto teaches wherein the control unit 34 (fig. 2) of the hob is configured to automatically start an automatic cooking process S72 (fig. 5, i.e. an automatic cooking system) based on the determined operating parameter (i.e. the level of heating mode of the burners), wherein the automatic cooking process includes controlling the at least one heating element (41, i.e. burner(s)) based on the operating parameter (¶ 0045, 0075, 0084, 0089).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control unit as set forth above, as suggested and taught by Kurimmoto, for the purpose of controlling the output power for each of the heating cooking means and the heating modes, thereby enabling the user to know the heating cooking means and heating mode in which the priority is higher (¶ 0009).
With respect to claim 38, KIM et al. in view of Minvielle and Kurimmoto discloses the limitations of the claimed invention as set forth above of which Minvielle further discloses wherein requesting the information about the detected victual type includes requesting a list of available victuals (i.e. eggs, apples, or milk in a refrigerator) within the refrigerator 810 (fig. 29) (¶ 0400).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such food items as set forth above, as suggested and taught by Minvielle, for the purpose of determining a more complete picture of the nutritional substance (¶ 0349).

Claims 17, 23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160213033 A1) in view of Minvielle (US 20160350715) and Kurimmoto et al (US 20120097045) as applied to claims 13 and 24 above, and further in view of Lyons et al. (US 20110253693 A1).
Regarding claims 17 and 29, KIM et al. in view of Minvielle and Kurimmoto discloses all the limitations of the claimed invention as set forth above, except for wherein the determined operating parameter is a level of heat of the at least one heating element, and wherein the control unit is configured to detect, based on the level of heat, that a cooking pan on the hob will imminently be empty, and to initiate an action to avoid cooking when the cooking pan is empty.
However, Lyons teaches wherein the determined operating parameter 54 (fig. 1, i.e. a heating element control unit) is a level of heat of the at least one heating element (¶ 0057), and wherein the control unit 42 (fig. 1) is configured to detect, based on the level of heat, that a cooking pan on the, that a cooking pan (i.e. a tare weight of the vessel 100) on the hob 50, 124 (figs. 1, 7, i.e. a cooktop) will imminently be empty. With respect to initiate an action to avoid cooking when the cooking pan is empty, Since Lyons et al can detect the distinction between the weight of food in the cooking vessel (100) and the weight of the cooking vessel (100, i.e. a tare weight of the cooking vessel) (¶ 0007). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such operating parameter as set forth above, as suggested and taught by Lyons, for the purpose of avoiding cooking an empty cooking vessel/pan/pot.
With respect to claim 23, KIM et al in view of Minvielle, Kurimmoto et al, and Lyons et al. discloses the limitations of the claimed invention as set forth above of which Lyons further discloses wherein the sensor unit 138 (figs. 10 and 11, i.e. pressure sensors) is integrated into a housing 122 (fig. 9, i.e. the case) of the scale 94, 134, 136 (figs. 1 and 9) and configured to detect the victual type while the victual (¶ 0007, i.e. a type of food) is disposed on the scale (abstract; ¶ 0054). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such detection of food as set forth above, as suggested and taught by Lyons, for the purpose of controlling a cooking appliance in a safe and convenient manner (¶ 0002).
With respect to claim 30, KIM et al. in view of Minvielle, Kurimmoto, and Lyons et al. discloses the limitations of the claimed invention as set forth above of which Lyons further discloses wherein the control unit 42 (fig. 1) is configured to activate a cooking device (¶ 0033, i.e. oven, microwave oven,…) other than the hob 50, 124 (figs. 1, 7, i.e. a cooktop) during the automatic cooking process (¶ 0056, 0065, 0069). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control configuration as set forth above, as suggested and taught by Lyons, for the purpose of controlling a cooking appliance in a safe and convenient manner (¶ 0002).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160213033 A1) in view of Minvielle (US 20160350715) and Kurimmoto et al (US 20120097045) as applied to claim 24 above, and further in view of Wiker et al. (US 20070012307 A1).
Regarding claim 36, KIM et al in view of Minvielle and Kurimmoto discloses all the limitations of the claimed invention as set forth above, except for determine, based on the information about the weight of the victual, that the weight of the victual is lower than an amount requested by the automatic cooking program; and display, via an operating interface, an operating request for a greater amount of the victual.
However, Jenkins et al. teaches determine, based on the information about the
weight of the victual (i.e. a weight of the food item), that the weight of the victual is lower than an amount requested by the automatic cooking program (i.e. the ACC system); and display, via an operating interface, an operating request for a greater amount of the victual (¶ 0112, 0121, 0136, 0138). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such amount of food arrangement information as set forth above, as suggested and taught by Jenkins, for the purpose of modifying or supplemented with use of the obtained weight information (00112).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160213033 A1) in view of Minvielle (US 20160350715) and Kurimmoto et al (US 20120097045) as applied to claim 37 above, and further in view of SILVERSTEIN et al. (US 20130052616 A1).
Regarding claim 39, KIM et al. in view of Minvielle and Kurimmoto discloses all the limitations of the claimed invention as set forth above, except for wherein the controller of the hob is configured to: select a recipe from a plurality of stored recipes based on the detected victual type; and automatically begin executing a cooking program based on the selected recipe.
SILVERSTEIN discloses wherein the controller 110 (fig. 2, i.e. a device manager) of the hob is configured to: select a recipe from a plurality of stored recipes based on the detected victual type (¶ 0021, 0037); and automatically begin executing a cooking program based on the selected recipe (¶ 0039, 0049).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such recipes arrangement set forth above, as suggested and taught by SILVERSTEIN, for the purpose of allowing for the retrieval of recipes considering items within the household of the user, for example as manually provided to the system by the user and/or as automatically sensed by appliances in the household (such as by reading barcodes, taking images, and the like). Recipes created by users may be uploaded to the system and a standardized recipe file format is provided to allow for ease in disseminating such recipes (¶ 0006).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160213033 A1) in view of Minvielle (US 20160350715) and Kurimmoto et al (US 20120097045) as applied to claim 37 above, and further in view of Wiker et al. (US 20070012307 A1).
Regarding claim 40, KIM et al. in view of Minvielle and Kurimmoto discloses all the claimed limitations of the claimed invention as set forth above, except for wherein the controller of the hob is configured to: determine, based on a stored recipe, a first victual type of a victual listed in the stored recipe; receive, from the communication unit of the refrigerator, an indication whether a victual of the first victual type is available within the refrigerator; and display, via an operator interface, a user instruction based on the received indication.
However, Wiker et al. teaches wherein the controller (42) of the hob is configured to: determine, based on a stored recipe (i.e. food product), a first victual type of a victual listed in the stored recipe; receive, from the communication unit (1045, i.e. a link) of the refrigerator (1015), an indication whether a victual of the first victual type is available within the refrigerator; and display (655), via an operator interface (660), a user instruction based on the received indication (¶ 0108-0110). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include food configuration as set forth above, as suggested and taught by Wiker, for the purpose of controlling energy consumption by the cooking apparatus whether the food product is available or not (¶ 0016).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160213033 A1) in view of Minvielle (US 20160350715), Kurimmoto et al (US 20120097045), and Wiker et al. (US 20070012307 A1) as applied to claim 37 above, and further in view of Jenkins et al. (US 20160051078 A1).
Regarding claim 41, KIM et al. in view of Minvielle, Kurimmoto, and Wiker et al. discloses all the claimed limitations of the claimed invention as set forth above, except for wherein the home appliance system further comprises a scale configured to detect a weight of a victual disposed on the scale and to transmit the detected weight to the controller of the hob, and wherein the first user instruction includes an instruction to retrieve an available victual of the first victual type from the refrigerator and to place the retrieved victual on the scale.
However, Jenkins teaches wherein the home appliance system (i.e. an Automated Cooking Control ("ACC") system) further comprises a scale (i.e. a stand-alone scale device or a separate scale) configured to detect a weight of a victual (i.e. food item(s) disposed on the scale and to transmit the detected weight to the controller of the hob 614 (fig. 6, i.e. a cooktop), and wherein the first user instruction includes an instruction to retrieve an available victual of the first victual type from the refrigerator and to place the retrieved victual on the scale (¶ 0037, 0112). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such scale as set forth above, as suggested and taught by Jenkins, for the purpose of communicating weight information associated with the food item to the cooking control system, and the cooking adjustment information may be based at least in part on said weight information (¶ 0136).

Response to Amendment
Applicant’s amendments to claims have overcome Claim Objections and the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection from previous Office Action. However, Claim Interpretation under 35 U.S.C. 112(f) and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have not overcome as set forth above.

Response to Arguments
Applicant’s arguments with respect to claims 13, 24, 30, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761